EXHIBIT D
                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                     Plaintiffs,

                v.                                         Civil Action No.: 19-cv-10101

 DAVID WILLIAM SMITH,

                     Defendant.



                             AFFIDAVIT OF CAITLIN FLEMING

       I, Caitlin Fleming, hereby state under penalty of perjury as follows:

       1.     My name is Caitlin Fleming, and the matters set forth herein are based on my

personal knowledge.

       2.     Between 2016 and January 2019, I worked for Optum, Inc. (“Optum”) as part of

their Optum Leadership Experience Program.

       3.     On January 7, 2019, I began employment with TCORP62018 (“ABC”) as a

Manager, Strategy and Research.

       4.     In November 2018, I was connected to ABC via a mentor of mine from graduate

school, Jason Yeung. Yeung reached out to discuss my future career plans. Yeung is a Managing

Director and Portfolio Manager at Morgan Stanley, and is neither an Optum nor ABC employee.

After talking with Yeung and providing my resume to him, he shared my resume with ABC’s CEO

Atul Gawande.

       5.     I interviewed with ABC on November 15, 2018, and December 14, 2018, and those

interviews were not with David Smith (“Smith”).

                                                1
       6.      Smith had no influence on my decision to leave Optum and join ABC. Smith never

encouraged me to leave Optum to join ABC, never solicited me to leave Optum to join ABC, and

never engaged in any activity to attempt to get me to leave Optum to join ABC.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

                                                    Caitlin Fleming
                                                    Caitlin Fleming

                                                    1/21/2019
                                                    Date




                                                2
